Citation Nr: 1602327	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1949 and from May 1953 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied the benefit sought on appeal. 

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a TDIU is warranted as a result of his incontinence and lack of rectal control.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in October 2014.

In October 2014, the Veteran was afforded a VA examination which assessed the severity of one of his service-connected disabilities.  An opinion was provided as to the impact of impairment of sphincter control on his employability.  During the hearing in December 2015, the Veteran testified that he condition had worsened over the previous six months and that he had loss of control of his bowels.  In addition, the available VA examination reports do not address the current functional impact of the Veteran's combined service-connected disabilities with consideration of his education and occupational experience.

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity. See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the functional impact of each the Veteran's service-connected disabilities are directly pertinent to his claim for entitlement to a TDIU and sufficient finding are not in the record, the Board finds that further medical findings as to the functional impact of the Veteran's service-connected disabilities with consideration of his education, training, or prior work experience is necessary in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the current impact of his service-connected disabilities with consideration of his education and occupational experience. 

The record reflects that the Veteran had received treatment from the Alaska VA Healthcare System and that records from that facility dated through October 2014 have been associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment, to include from the Alaska Healthcare System from October 2014, for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The Veteran has also provided recent private treatment records from facilities in Arizona.  The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain pertinent VA records, to include from Alaska VA Healthcare System dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  Then schedule the Veteran for a VA examination(s) to determine the functional impact of his service-connected disabilities (prostate cancer with impotence status post prostatectomy, for which he is rated on the basis of urinary incontinence; rectal radiation burns with nerve trauma and rectal incontinence; tinnitus; and bilateral hearing loss) alone or in the aggregate, in regards to employment for which he would otherwise be qualified.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

The examiner should obtain from the Veteran full employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in the report.  

5.  Thereafter, review the record, to include all evidence that has not previously been addressed in the in the prior March 2015 statement of the case (SOC), and readjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


